Pee Curiam.
In tbe absence of any allegation in tbe complaint tbat tbe execution of tbe deeds of trust referred to therein was procured by fraud, or of any allegation of other facts upon wbicb tbe plaintiff would be entitled to equitable relief, tbe facts stated in tbe complaint are not sufficient to constitute a cause of action. There are no allegations in tbe complaint on wbicb tbe plaintiff is entitled to relief in this action. In each of tbe deeds of trust referred to in tbe complaint tbe grantors convey only their undivided interest in tbe property described therein. Tbe legal effect of tbe deeds of-trust cannot be determined in an action to have tbe deeds of trust declared invalid.
For this reason tbe judgment dismissing tbe action is
Affirmed.